Citation Nr: 1030531	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  04-43 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

2.  Entitlement to service connection for arthritis of the right 
knee.

3.  Entitlement to service connection for the residuals of a head 
injury with headaches and dizziness, also claimed as chronic 
sinusitis.

4.  Entitlement to service connection for multiple muscle and 
joint pain, claimed as due to undiagnosed illness.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).

7.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for schizophrenia.

8.  Entitlement to service connection for a left knee disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from several decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that 
denied the Veteran's above claims.  A hearing was held before the 
undersigned Acting Veterans Law Judge at the RO in April 2010.

The Board points out that the issues of service connection for 
right and left hip disabilities were also noted on several of the 
Veteran's Supplemental Statements of the Case; however, while the 
Veteran initially filed a notice of disagreement to these issues, 
he did not perfect his appeal as to them; and the Veteran's 
recent hearing testimony clearly indicates that he did not intend 
to appeal those issues; therefore they are not before the Board 
at the present time.

The issues of service connection for PTSD, GERD, an undiagnosed 
illness, and a low back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran injured his right knee in service, and currently 
has a right knee disability that is related to that injury.

2.  There is no medical evidence of record linking the Veteran's 
reported headaches, sinus problems, or dizziness to service.

3.  In June 2005, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that a 
withdrawal of the appeal of the Veteran's claim of schizophrenia 
was requested.

4.  There is no medical evidence of record linking the Veteran's 
current left knee disability to service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, his right knee 
disability is related to service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  No residuals of a head injury, including sinusitis, 
headaches, and dizziness, were incurred or aggravated in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

3.  The criteria for withdrawal of an appeal by the Veteran, as 
to his claim of entitlement to service connection for 
schizophrenia,  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

4.  A left knee disability was not incurred or aggravated in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in October 2002, November 2002, April 2003, July 
2003, March 2004, June 2004, August 2005, March 2006, October 
2006, December 2008, and June 2009.  These letters informed the 
Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence the 
Veteran should provide.  Therefore, the Board finds that any 
notice errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal.  The Veteran 
was also specifically informed of the law as it pertains to 
effective dates by the March 2006 and October 2006 letters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with examinations.  
Consequently, the duty to notify and assist has been satisfied, 
as to those claims now being finally decided on appeal.


I.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for schizophrenia.

As to the Veteran's claim of entitlement to service connection 
for schizophrenia, the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may 
be withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204.  In 
the present case, the appellant, in a statement received at the 
Board in June 2005, indicated that his situation had been 
resolved, and he therefore wished to withdraw his appeal.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

II.  Service connection claims

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.

Service connection may also be granted for chronic disorders, 
such as arthritis, psychoses, and organic diseases of the nervous 
system, when manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The United States Court of Appeals for Veterans Claims (Court) 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A.	Residuals of a head injury

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for the residuals of a head 
injury with headaches and dizziness, also claimed as chronic 
sinusitis.  In this regard, while the Veteran noted on a May 1991 
report of medical history that he had a history of sinusitis and 
hay fever, he did not report any headaches, and his service 
records prior to this time show no complaints of, or treatment 
for, sinusitis, hay fever, or headaches.

The Veteran states, in his hearing testimony before the Board in 
April 2010, that he sustained a significant head injury in 
service when he was hit in the head with a tank gun, and lost 
consciousness for several minutes, and he believes that this is 
the cause of his current complaints of headaches and dizziness.  
However, the Veteran's service treatment records show that in 
March 1988, while he did hit his head on a tank gun, that injury 
was minimal.  Specifically, the Veteran was found to have a bump 
on his right upper eyelid; however, he denied loss of 
consciousness, nausea, vertigo, or headaches at that time.  
Examination found him to be alert and oriented, with no bony 
deformity found on examination, and with no findings other than a 
hematoma above his right eye.  He was given an ice pack and 
prescribed Tylenol as needed; however, the remainder of the 
Veteran's records for this period, including a June 1990 report 
of separation examination from service, show no complaints 
related to that head injury.  Subsequent to that time, the first 
evidence of record showing issues with headaches and sinuses is 
an August 2002 report of VA treatment, while the Veteran was not 
in service, which showed him to have headaches which may be 
related to a sinus condition.  In April 2003, X-rays of the 
Veteran's sinuses appear to show a possible polyp or a retention 
cyst in the left maxillary sinus.  Several recent reports of VA 
treatment, including reports dated in October 2005 and August 
2008, found the Veteran's headaches to be likely migraines, and 
did not link them to service.

Thus, while the Veteran may have had headaches and sinus problems 
during his third period of service, from February 2003 to 
February 2004, the majority of which he spent on a medical hold, 
the evidence clearly shows that the Veteran's problems with 
headaches and sinuses first manifested many years after his first 
and second periods of service, and prior to his third period of 
service, and no evidence has been presented showing that these 
disabilities were aggravated during his third period of service.  
Further, the medical evidence of record has not linked these 
disabilities to service, including the Veteran's reported head 
injury, but rather, to a diagnosis of migraines which has not 
been related to service.  As such, the Board finds that the 
preponderance of the medical evidence of record is against a 
grant of service connection for these disabilities.

B.	Left knee disability

The Board finds, considering all evidence of record, that service 
connection would not be warranted for a left knee disability.  In 
this regard, the Board finds that no medical evidence has been 
presented linking the Veteran's current left knee disability to 
service.  The Veteran's service treatment records show no 
complaints of, or treatment for, any left knee disability.  A 
December 2003 treatment record appears to indicate that the 
Veteran had bilateral knee bursitis, however, the Board notes 
that this diagnosis is over 10 years after his second period of 
active service, and several months before his last period of 
active service started.   The Veteran was found, during a 
December 2004 VA examination, to have left knee tendonitis, but 
the examiner did not relate this disability to service (although 
he related the Veteran's right knee disability to service at that 
time.)

The Board does note, as stated above, that certain chronic 
conditions, such as arthritis, can be service connected if they 
manifest within a year of the Veteran's separation from service, 
and the Veteran was last separated from service in February 2004.  
However, the Board notes that April 2003 X-rays of the Veteran's 
left knee were normal, with no evidence of arthritis.

Thus with no evidence of any left knee disability in service, or 
aggravation of any preexisting knee disability, and no medical 
evidence linking the Veteran's current left knee disability to 
service, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for a left 
knee disability.

As the preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and they must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).

C.	 Right knee disability

However, taking into account all relevant evidence, the Board 
finds that service connection is warranted for a right knee 
disability, as the evidence of record shows that the Veteran's 
right knee injury was incurred during active duty for training.  
In this regard, an August 1998 report of line of duty 
determination clearly indicates that the Veteran incurred right 
knee pain and swelling after an extended work period in the motor 
pool.  Although the Veteran was not on active duty at this time, 
he was engaged in active duty for training as a member of the 
National Guard.  This injury was therefore found to have occurred 
in the line of duty.  Further, the Veteran received a VA 
examination for multiple conditions in December 2004.  At that 
time the examiner noted that the Veteran was treated for a right 
knee bursitis in 1998, and stated that, in his opinion, the 
Veteran's current right knee condition was at least as likely as 
not secondary to his right knee bursitis in service in 1998.  As 
the evidence of record therefore clearly shows that the Veteran's 
current right knee disability is related to service, the Board 
finds that service connection is warranted for this condition.


ORDER

Entitlement to service connection for arthritis of the right knee 
is granted.

Entitlement to service connection for the residuals of a head 
injury with headaches and dizziness, also claimed as chronic 
sinusitis, is denied.

The Veteran's claim of whether new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to service 
connection for schizophrenia is dismissed.

Entitlement to service connection for a left knee disability is 
denied.


REMAND

As to the Veteran's claim of entitlement to service connection 
for PTSD, the Board notes that the evidence of record is quite 
unclear as to what psychiatric diagnosis, if any, the Veteran 
currently has.  During the course of this appeal, the Veteran has 
been diagnosed at various times with PTSD, dementia due to 
multiple etiologies, a dysthymic disorder, a cognitive disorder, 
major depression, schizophrenia (for which the Veteran was 
previously denied service connection in 1992), and a substance 
induced mood disorder.  In addition, the Board notes that the 
Veteran was denied service connection for PTSD in part because 
the U.S. Army and Joint Services Records Research Center (JSRRC) 
was unable to verify the Veteran's reported stressors, however, 
the Board notes that recently, the standards for verifying 
stressors have changed.  Thus the Board finds that a remand is 
necessary in order that the Veteran may be provided with a 
comprehensive VA psychiatric examination which could determine 
his current psychiatric diagnoses, and in order that the Veteran 
might be provided an opportunity to report his stressors, and 
have those verified, in light of the new regulations.

As to the Veteran's claim of service connection for an 
undiagnosed illness, with various symptomatologies, the Veteran 
did receive a "Gulf War Guidelines" examination in December 
2004, and at that time, the examiner indicated that he was unable 
to determine a nexus between the Veteran's claimed disabilities, 
including multiple arthralgias of unknown etiology, and his 
service in the Gulf War; however, the examiner did not go into 
detail discussing the possibility of these issues being related 
to an undiagnosed illness.  A December 2002 private treatment 
record appeared to diagnose the Veteran with fibromyalgia.  An 
April 2003 VA examination did find the Veteran to have chronic 
fatigue, but appeared to relate this diagnosis to depression.  
Thus, it appears from the record that the Veteran may have an 
undiagnosed illness, or an illness such as fibromyalgia, that 
could be connected to his service in the Gulf.  As such, the 
Board finds that the Veteran should be sent for a more 
comprehensive VA examination regarding undiagnosed illnesses.

As to the Veteran's claim of entitlement to service connection 
for GERD, the Board notes that the Veteran's service records do 
show treatment for gastrointestinal issues.  Specifically, the 
earliest evidence of record showing this is a February 1987 
service treatment record showing that the Veteran reported 
irritable bowel syndrome for years.  Post service, the Veteran 
has been given a diagnosis of GERD, and underwent surgery for a 
hiatal hernia in September 2001.  While there is some evidence 
that this disability preexisted service, as the Veteran was 
treated in service for gastrointestinal problems, and now 
continues to have problems with GERD, the Board finds that the 
Veteran should be provided with a VA examination in order to 
determine whether his current diagnosis of GERD is related to, or 
was aggravated by, service.

As to the Veteran's low back disability, the evidence shows that, 
during the course of a June 1990 report of separation 
examination, the Veteran indicated that he had problems with his 
lower back hurting at times, and becoming stiff.  However, a May 
1991 report of medical history had a negative response to the 
question of whether the Veteran had "recurrent back pain".   In 
September 2002, in between two of the Veteran's periods of active 
duty, the Veteran was found to have a complaint of low back pain 
present for one week, with radiation to lower extremities.  In 
April 2003, while on active duty, the Veteran reported continued 
back problems; while pain and tenderness was noted on 
examination, the Veteran's X-rays at that time were normal.  An 
August 2003 report of consultation, while the Veteran was still 
in service, found him to have diagnoses of lumbago and lumbar 
stenosis, even though later March 2004 X-rays of the Veteran's 
spine were normal.  The Veteran's physical evaluation board 
proceedings from service did indicate that the Veteran had a 
diagnosis of chronic low back pain and mild lumbar stenosis.  A 
December 2004 report of VA examination did diagnosis the Veteran 
with lower back strain.  Thus, it appears that the evidence of 
record is somewhat in conflict as to whether the Veteran 
currently has a back disability, and if he does, whether that was 
incurred in service, or doing one of his periods of breaks in 
service, particularly from 1991 to 2003.  As such, the Board is 
of the opinion that the Veteran would be entitled to a VA 
examination in order to determine what, if any, current back 
disabilities he has, and whether they are related to service.

Accordingly, this case is REMANDED to the AMC for the following 
action:

1. Contact the Veteran and request that he 
provide the names and addresses of all health 
care providers who have recently treated him 
for any psychiatric disability, an 
undiagnosed illness, GERD, or a low back 
disability.  After obtaining any necessary 
releases, associate all identified records 
with the Veteran's claims file.

2.  After the above development has been 
completed, the Veteran should be scheduled for 
VA examination with a psychiatrist to 
determine the nature, severity, and etiology 
of any psychiatric disorder.  The claims 
folder is to be made available to the examiner 
for review prior to the examination.  All 
tests deemed necessary should be performed.  
Following the examination the examiner is 
requested to render an opinion as to whether 
it is as likely as not that any psychiatric 
disorder diagnosed is related to service or 
any incident therein, was aggravated by 
service, or a psychosis was manifested within 
a year after service.  Direct the examiner's 
attention to the opinion from the Veteran's 
private psychiatrist dated on April 12, 2004, 
and as well information obtained from the 
Veteran's service personnel records.  If the 
examiner finds that a diagnosis of PTSD is 
appropriate, the Veteran should note whether 
this diagnosis is related to an in-service 
stressor consistent with the places, types, 
and circumstances of the Veteran's service.  

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

3.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for an undiagnosed 
illness.  Request that the Veteran provide 
the examiner a comprehensive list of all 
conditions he claims are due to undiagnosed 
illness.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the examiner 
should:

a) indicate whether any of the 
Veteran's conditions he claims are an 
undiagnosed illness are due to a 
specific disease entity;

b) if any of those conditions are due 
to a specific disease entity, opine 
whether that entity is at least as 
likely as not etiologically related to 
the Veteran's period of active 
service;

c) if any of the claimed conditions 
are not due to a specific disease 
entity, indicate whether they 
represent an objective indication of 
chronic disability resulting from an 
undiagnosed illness related to the 
Veteran's Persian Gulf War service, or 
a medically unexplained chronic 
multisymptom illness, such as 
fibromyalgia, which is defined by a 
cluster of signs or symptoms;

d) if any of the claimed conditions 
represent an objective indication of 
chronic disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the illness has 
manifested;

e) a complete rationale must be 
provided for all opinions rendered.  If 
the examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

4. After the above development has been 
completed, and the relevant records 
associated with the Veteran's claim file, the 
Veteran should be provided with a VA medical 
examination to determine the etiology and 
severity of any current diagnosed 
gastrointestinal disorder, including GERD.  
All necessary testing should be undertaken.  
The examiner should review the Veteran's 
claims file, and indicate such review in his 
examination report.  The examiner should 
specifically note that gap in the Veteran's 
service from 1991 to 2003.  After reviewing 
the Veteran's claims file and examining the 
Veteran, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that the Veteran has any 
gastrointestinal disability related to 
service, to include as aggravated by service.  
All findings, and the reasons and bases 
therefore, should be set forth in detail.  

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

5.  Finally, the Veteran should be provided 
with a VA medical examination to determine 
the etiology and severity of any current 
diagnosed lumbar spine disability.  All 
necessary testing should be undertaken.  The 
examiner should review the Veteran's claims 
file, and indicate such review in his 
examination report.  The examiner should 
specifically note that gap in the Veteran's 
service from 1991 to 2003.  After reviewing 
the Veteran's claims file and examining the 
Veteran, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that the Veteran has any low 
back disability related to service, or 
secondary to any service connected 
disability.  All findings, and the reasons 
and bases therefore, should be set forth in 
detail.  

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

6.  Following the above, the AMC should 
readjudicate these claims.  In the event that 
any benefit sought is not granted, the 
appellant and his representative should be 
provided with a supplemental statement of the 
case and afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.
	
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified by the RO; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
Thereafter, the case should be returned to the Board, if in 
order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


